In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1150V
                                       Filed: June 11, 2015
                                           Unpublished

****************************
BARBARA BUDGAKE,                        *
                                        *
                    Petitioner,         *     Damages Decision Based on Proffer;
                                        *     Influenza Vaccine (“Flu”); Shoulder
                                        *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Lawrence Disparti, Disparti Law Group, PA, Holiday, FL, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

       On November 25, 2014, Barbara Budgake filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a left shoulder injury as
a result of an influenza [“flu”] vaccination on January 11, 2013. Petition at 1-3. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

      On April 9, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration [“SIRVA”]. On
June 10, 2015, respondent filed a proffer on award of compensation [“Proffer”] detailing
compensation in the amount of $920.85 for past lost earnings, $100,000.00 for actual


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
and projected pain and suffering, and $1,537.85 for past un-reimbursable expenses for
a total of $102,458.70. Proffer at 1-3.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $102, 458.70 in the form of a check payable to petitioner, Barbara
Budgake. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS

                                              )
BARBARA BUDGAKE,                              )
                                              )
               Petitioner,                    )
                                              )       No. 14-1150V
v.                                            )       Chief Special Master Vowell
                                              )       ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )
                                              )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on April 7, 2015.

       A.      Future Unreimbursable Expenses

       The parties agree that based upon the evidence of record, petitioner will not require future

care for her vaccine-related injury. Therefore, respondent proffers that petitioner should be

awarded no future unreimbursable expenses under 42 U.S.C. § 300aa-15(a)(1).

Petitioner agrees.

       B.      Lost Earnings

       The parties agree that based upon the evidence of record, petitioner has suffered a past

loss of earnings of $920.85. She will, however, continue to be gainfully employed in the future.

Therefore, respondent proffers that petitioner should be awarded actual lost earnings, but not

anticipated loss of earnings, as provided under 42 U.S.C. § 300aa-15(a)(3)(A). Respondent

proffers that the appropriate award for petitioner’s lost earnings is $920.85. Petitioner agrees.
          C.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $100,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          D.     Past Unreimbursable Expenses

          Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,537.85. Petitioner agrees.

          E.     Medicaid Lien

          Petitioner represents that there are no outstanding Medicaid liens against her.

II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

lump sum payments as described below and request that the Chief Special Master’s decision and

the Court’s judgment award the following: 1

          A. A lump sum payment of $920.85, representing compensation for actual lost earnings,

in the form of a check payable to petitioner;

          B. A lump sum payment of $100,000.00, representing compensation for pain and

suffering, in the form of a check payable to petitioner; and

          C.   A lump sum payment of $1,537.85, representing compensation for past

unreimbursable expenses, in the form of a check payable to petitioner.




                                                  -2-
III.   Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to petitioner:                                  $102,458.70


                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

                                              RUPA BHATTACHARYYA
                                              Director
                                              Torts Branch, Civil Division

                                              VINCENT J. MATANOSKI
                                              Deputy Director
                                              Tort Branch, Civil Division

                                              GLENN A. MACLEOD
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division

                                               s/ Justine Walters
                                              JUSTINE WALTERS
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
Dated: June 10, 2015                          Telephone: (202) 307-6393




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                 -3-